Title: To George Washington from Henry Knox, 16 September 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point 16th Sept. 1782.
                  
                  I do myself the honor to enclose a representation of Major Villefranche, the engineer of these posts, respecting the magazine ordered to be erected on Constitution Island.  Your Excellency will observe that it is impossible, in the present advanced season, with the masons only in prospect, to effect to much of the building as to be of any material service.  If it should be continued, the labor will be lost, because a sufficiency of strength cannot be obtained, previous to the setting in of the frost, to bring the parts which may be begun to any degree of maturity.  The same force applied to building barracks, might render the troops intended for the garrison the ensuing winter comfortable.  The place at present is destitute of accommodations for more than one regiment of infantry and part of a regiment of artillery.  Some cover must be made for all exceeding that number, or the troops suffer wretchedness almost intolerable.
                  The West redoubt on Constitution Island has a roof put upon it, and is otherways prepared as a temporary deposit of powder.  It is amply large to receive all the powder in this vicinity, not lodged in the respective magazines within the works.
                  I cannot think myself authorized to direct Major Villefranche to desist from the work, although I am perfectly convinced of its futility, under the present circumstances, and of the inevitable necessity of erecting barracks for the garrison—but I pray your Excellency to decide on the matter as soon as possible.  I have the honor to be Your Excellency’s obedient servant,
                  H. Knox
                Enclosure
                                    
                     
                        Copy
                        Sir,
                        West Point 15 Sepr 1782.
                     
                     The quarter master general has told me a few days since, that he could not furnish me with any masons until the 20th of the present instant.  It also seems to me that he is not able to supply with lime and other essential articles to carry on the work with celerity.  These reasons induce me to imagine it improper to begin the masonry this Fall, for in a little while the frost will hinder us from doing any business of this kind.  I think it would be much more advantageous to turn all the means we have to the repairing and building accommodations for the troops in the garrison; for its present situation does not afford covering for half of the troops that will probably be quartered here.  I therefore desire you, sir, to let me know your intentions respecting the foregoing subject.  I am, &c.
                     
                        (signed) Villefranche
                        Maj. of Engineers.
                     
                  
                  
               